Citation Nr: 0720058	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension, residuals of head trauma to include tinnitus, 
headaches, deafness, seizures, ptosis, nausea with vomiting, 
a psychiatric disorder including post-traumatic stress 
disorder (PTSD), and brain tumor.


WITNESSES AT HEARING ON APPEAL

Veteran and J. C.

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland which denied the claims on appeal.  

In April 2006 the veteran testified at a personal hearing at 
the RO.  

This case is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In an April 1991 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for residuals of 
head trauma, to include brain tumor and PTSD.  The RO also 
denied service connection for tinnitus, headaches, deafness, 
eye condition, seizures, nausea and vomiting, and high blood 
pressure, all as additional residuals of the brain tumor.  
The veteran filed a timely appeal of that decision, and had a 
hearing at the RO in January 1992.  Review of computer appeal 
records reveals a Board decision was issued in May 1997.

Unfortunately, the veteran's claims file contains no 
documents dating between August 1992 and his claim to reopen 
filed in June 2001.  Specifically, the claims file is two 
volumes, with the first ending at August 1992 and the second 
beginning with the claim to reopen in 2001.  The dates of the 
missing records suggest that perhaps another volume of the 
claims file might exist, although there is no indication in 
computer systems or on the claims file itself that the case 
has ever been more than two volumes.  

Review of the May 1997 decision, obtained via computed 
records, reveals that at a minimum, the claims file is 
missing: an August 1994 rating decision and supplemental 
statement of the case, January 1993 letters from the veteran, 
an August 1994 record of inpatient treatment at a VA Medical 
Center, the March 1997 Board hearing transcript, and the May 
1997 Board decision.  The Board was able to print a copy of 
the May 1997 decision and has placed it in the claims file, 
but no other missing documents have been located by the 
Board.  It is apparent from documentation pertaining to the 
current claim that the RO did not have these records 
available to them, as no reference to the 1997 final Board 
decision was made in any of the new and material evidence 
discussions.  

Because the record is clearly incomplete at this time, the 
Board finds that an attempt to obtain the missing records, or 
to rebuild the missing data, is necessary before any 
appellate review can be conducted.  The Board notes that the 
claims file has been temporarily transferred over the years 
to the ROs in Philadelphia and Cleveland, and to the VA 
Medical Center in Washington, DC.  The RO should contact 
these facilities to determine if any of the missing records 
of the veteran are located in a possible missing or temporary 
volume of his claims folder at those facilities.  In 
addition, the veteran's representative in 1992 was apparently 
the Maryland Veterans Commission, and in 1997 was apparently 
the American Red Cross.  Both the veteran and his prior 
representatives should be asked to submit any copies of the 
missing documents from the August 1992 to 2001 time frame.

With regard to the PTSD claim, review of the available record 
notes that the veteran has been diagnosed with PTSD, but has 
not been provided with a development letter requesting 
details pertaining to his claimed stressors.  Significantly, 
the Board notes the veteran previously reported that the 
ammunition dump explosion occurred in December 1967 in Pleiku 
when he was a member of the 541st Transportation Company.  
The record, at this time, does not indicate that an attempt 
to verify this claimed stressor has been made, although it is 
possible that such was accomplished with the prior 
adjudication.  The veteran also reported that his convoy was 
fired upon and once there were casualties in the truck in 
front of him.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to locate 
and associate with the claims file all 
missing records dating from August 1992 
to June 2001, including, but not 
limited to the August 1994 rating 
decision and supplemental statement of 
the case; letters from the veteran 
dated in January 1993; an August 1994 
inpatient treatment report from a VA 
Medical Center; and the March 1997 
Board hearing transcript.  The AOJ 
should contact the ROs in Philadelphia 
and Cleveland, and the VA Medical 
Center in Washington, DC, to determine 
if those facilities have a missing or 
temporary volume of the veteran's 
claims file.  All actions should be 
documented in the claims file.  

2.  If the records cannot be located, 
an attempt to reconstruct the documents 
should be made, to include asking the 
veteran and his former representatives, 
the Maryland Veterans Commission and 
American Red Cross, to provide copies 
of any documents they may have for the 
period between August 1992 and June 
2001.  In addition, the veteran should 
be asked to provide the name of the VA 
facility where he was hospitalized in 
August 1994, and such records should be 
obtained from that facility.  All 
actions should be documented in the 
claims file.

3.  Send the veteran a stressor 
development letter requesting additional 
information such as dates, places, unit 
of assignment, names of killed or 
injured, etc., concerning his claimed 
stressors (i.e. a stressor development 
letter).  

4.  Request, through official sources, 
verification of the veteran's claimed 
stressor of the ammunition dump exploding 
in December 1967 in Pleiku when he was a 
member of the 541st Transportation Company 
(if the search for missing records does 
not reveal such action has already been 
conducted).  Verification of any other 
stressors sufficiently identified by the 
veteran in response to the above 
development should also be requested.

5.  After completing any additional 
development in addition to that described 
above, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

